UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/8/2021

UNITED STATES OF AMERICA,
                                                              S2 19-CR-497-01 (NSR)
                                                              S2 19-CR-497-02 (NSR)
       -against-
                                                              S2 19-CR-497-03 (NSR)
                                                              S2 19-CR-497-04 (NSR)
NACHMAN HELBRANS, MAYER ROSNER,
                                                              S2 19-CR-497-05 (NSR)
ARON ROSNER, JACOB ROSNER, MATITYAU
                                                              S2 19-CR-497-09 (NSR)
MOSHE MALKA, and MORDECHAY MALKA,
                                                              ORDER
                              Defendants.

NELSON S. ROMÁN, United States District Judge:

The Court grants Defendants leave to file non-duplicative supplemental pretrial motions.

All supplemental pre-trial motions shall be filed on or before August 9, 2021; opposition papers

shall be filed on or before September 8, 2021; reply papers shall be filed on or before September

23, 2021. Each pro se Defendant is reminded that he must file his own motion. Further, the

total length of each Defendant's individual motion is limited to forty (40) typewritten

pages. Pro se Defendants are also directed to consult with standby counsel to ensure that any

supplemental motions comply with the Court’s rules.



Standby counsel are directed to serve a copy of this order on their respective pro se

Defendants and to file proof of service on the docket.
Dated: July 8, 2021                                         SO ORDERED:
        White Plains, New York


                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge
